                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
QIUCHEN PAN, et al.                :           CIVIL ACTION
                                   :
             v.                    :
                                   :
PRESTIGE IMPORTS AUTO SALES,       :           NO. 19-3967
INC., et al.

                             MEMORANDUM
Bartle, J.                                    January 22, 2020

          Plaintiff, Qiuchen Pan, Administrator of the Estate of

Shuo Zhang, Deceased, brings this wrongful death and survival

action as a result of the death of Shuo Zhang in an automobile

accident in Howard County, Maryland on September 3, 2017.     At

the time, Zhang was driving a 2009 Honda Civic.   Before the

court is the motion of one of the defendants Sergey Skyklvarskiy

(a/k/a Sklyarsky) to dismiss the complaint pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim upon which relief can be granted.

          The complaint identifies Sklyarsky as President of the

defendant Prestige Imports Auto Sales, Inc. (“Prestige Imports”)

and of Grace Imports Motor, Inc. (“Grace Imports”) but asserts

that at all times he was acting individually and/or through his

employees or agents.

          Sklyarsky maintains that under Pennsylvania law the

plaintiff has no claim for relief against him as an individual

since he was acting at all times as President of Prestige
Imports or Grace Imports. 1   We turn to the allegations of the

complaint.

            Plaintiff contends that during the fatal accident the

frontal driver side airbag deployed and exploded violently into

large pieces.   Zhang suffered massive facial trauma, a fractured

skull, and uncontrolled bleeding which are said to have caused

his death.   According to the complaint, the defendants were all

involved in the sale, distribution, repair, servicing,

inspection and warranty of the Honda with the unsafe and

unreasonably dangerous airbag system.

            The complaint asserts that the Honda had been involved

in a collision in February 2012 in which the airbag had

deployed.    Thereafter the Honda was declared a total loss by

Liberty Mutual Insurance Company which obtained a “salvage

title” in New Jersey.   The Honda was sold to Prestige Imports at

auction in June 2012, and was titled by Prestige Imports in

Pennsylvania.   The back side of the New Jersey title and the

application for a title in Pennsylvania show the printed name

and signature of Sklyarsky.    Ultimately, Bay Motors, Inc. of

Rosedale, Maryland came into possession of the Honda.    Decedent

Shuo Zhang purchased the vehicle from Bay Motors on June 1,

2016.



1. No party disputes the applicability of Pennsylvania law to
this pending motion.
                                 -2-
          The complaint goes on to allege in great detail and

repetition that Sklyarsky, among other defendants, withheld

critical safety information from government regulators and

instructed that the airbag in issue would be safely and

effectively operated.   It further avers that Sklyarsky among

others represented and warranted that the airbag and its parts

were safe for their intended use, repaired and/or equipped the

airbag into the Honda, and was responsible for its testing,

repairing, installing, and monitoring.

          It is well established in Pennsylvania that when a

corporate officer personally participates in the tortious

conduct of the corporation he or she may be sued and held

personally liable.   Under such circumstances, liability is not

limited to that of the corporation itself.   As the Pennsylvania

Supreme Court explained in Wicks v. Milzoco Builders, 470 A.2d

86, 90 (Pa. 1983):

          The general, if not universal, rule is that
          an officer of a corporation who takes part
          in the commission of a tort by the
          corporation is personally liable therefor;
          but that an officer of a corporation who
          takes no part in the commission of the tort
          committed by the corporation is not
          personally liable to third persons for such
          a tort, nor for the acts of other agents,
          officers or employees of the corporation in
          committing it, unless he specifically
          directed the particular act to be done or
          participated, or cooperated therein.



                                -3-
See also Donsco, Inc. v. Casper Corp., 587 F.2d 602, 606

(3d. Cir. 1978).

          Although corporate officers may not be held personally

liable for nonfeasance, they may be held liable for misfeasance.

Wicks, supra, at 90.   The complaint, as noted above, clearly

alleges personal misfeasance on the part of Skylarsky.    At this

stage of the action, we must accept as true plaintiff’s

allegations.   Whether plaintiff will be able to establish the

personal liability of Skylarsky must await another day.

          Accordingly, the motion of defendant Sergey

Skyklvarskiy a/k/a Sergey Sklyarsky to dismiss the complaint

will be denied.




                                -4-
